DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 18 August 2022 has been entered in full.  Claims 1-24, 26, 30, 33, 34, 37, and 38 are canceled.    
Newly submitted claim 47 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 47 corresponds to non-elected Group II, methods for producing monoclonal antibodies.  Please see restriction requirement mailed 16 July 2021 for reasons why this group is independent and distinct from the elected invention of methods of treatment,
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 47 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 36 and 39-47 are withdrawn from consideration.
Claims 25, 27-29, 31, and 32 are under examination.

Withdrawn Objections And/Or Rejections
	The issue regarding the specification’s reference to the sequence listing as set forth at p. 3 of the previous Office action (mailed 18 February 2022) is resolved in view of the amendments to the specification (received 18 August 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Enablement:
Claims 25, 27-29, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is maintained for the reasons set forth at pp. 4-7 of the previous Office action (mailed 18 February 2022) and for the reasons discussed below.
Applicant’s arguments (pp. 9-10, remarks received 18 August 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the limitations of the amended claims, and argues that the inhibitor is further specified as an antibody that specifically binds Lrp5 or Lrp6 at specific epitopes but does not bind LRP4, and also must have a specific binding activity.  Applicant urges that the claims have been limited to methods of preventing or ameliorating a defect in a limb or skin appendage during development.  Applicant points to Example 5 as evidencing that the role of LRP5 and LRP6 in developmental limb and mammary patterning.  Applicant concludes that a person of ordinary skill in the art would appreciate that administration of an inhibitor of the same targets during development should have an equivalent effect.  Applicant concludes that the claims have meaningful limitations regarding the inhibitors and the specific developmental defects, and thus undue experimentation would not have bene required to practice the claimed invention.
This has been fully considered but is not found to be persuasive.  As discussed in the previous Office action, claims reciting administration of an antibody that has functional characteristics is still quite broad.  In terms of structure, only a class of molecules is provided (antibodies); however, no specific structures are recited (e.g., CDR sequences, deposited hybridoma source, etc.).  The limitations regarding structure of the antigen that is bound as well as binding specificities are only functional limitations of the antibodies.  Also, while the claims are now limited to prevention or amelioration of a defect in a limb or skin appendage during development, it is noted that such is still quite broad.  Limb or skin appendage defects can occur in a variety of structures (e.g., arms, legs, fingers, toes, tooth, hair, vibrissae, mammary gland, ear lobes, lips) and can include defects resulting from inadequate development (e.g., fewer than five fingers or toes), excessive development (e.g., more than five fingers or toes), or even improper development (e.g., a hare lip).
The amount of detailed guidance and working examples provided by the specification do not support enablement of the claims.  As discussed in the previous Office action, the specification describes experiments involving mice containing mutations in Lrp4, Lrp5, Lrp6, and Wnt.  Developmental defects in limb and skin appendages were observed.  For example, Lrp4mitt/mdig and Lrp4mdig/mdig female mice had a variety of abnormalities in the number, position, and morphology of nipples. However, there is no disclosure of administering a Lrp5 antagonist to a subject having a developmental defect, including a nipple defect. The examiner disagrees with Applicant’s assertion that the ordinary skilled artisan would have appreciated that administration of an inhibitor of the same targets during development should have an equivalent effect.  For example, it is difficult to imagine that treating a female juvenile mammal born with more or fewer than two nipples would convert to having two nipples after antibody treatment.  The examiner could not find evidence of such or similar treatments and results in the scientific literature.
As discussed in the previous Office action, a genetically altered subject having an attenuated amount of a growth factor develops for its entire life cycle with the attenuated level of that growth factor, and has physiological effects as a result.  Such is not predictive of administering an inhibitor to a wild type or even a mutant subject at different time points in adulthood.  See Justice et al., cited in the previous Office action, as evidence that the art recognizes the importance of appropriate model systems for drug development.
Due to the large quantity of experimentation necessary to determine how to administer a Lrp5 antibody of any structure to prevent or ameliorate any type of limb or skin appendage developmental defect, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the state of the prior art reflecting the importance of using appropriate model systems to test therapeutic methods and the unpredictability involved with using inaccurate model systems to test, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.  

Written Description:
Claims 25, 27-29, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons set forth at pp. 7-12 of the previous Office action (mailed 18 February 2022) and for the reasons discussed below.
Applicant’s arguments (pp. 10-12, remarks received 18 August 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the legal requirements for adequate written description, and argues that the specification describes the amended claims in sufficient detail such that a person of ordinary skill could readily conclude that the inventors had possession of the claimed invention.  Applicant reasons that the claims provide physical/chemical properties to define the invention, including specific antigenic sites on Lrp5/6, the inability to bind Lrp4, and specific binding activities.  Applicant concludes that the claims recite more than a newly characterized antigen.
This has been fully considered but Is not found to be persuasive.  The claims have been amended to recite an antibody that binds one of several specific Lrp5 or Lrp6 epitopes, does not bind Lrp4, and has a specific binding activity.  However, all of these limitations are functional characteristics of the recited antibody.  The claims fail to recite any structural limitations for the recited antibodies, such as CDR sequences, heavy/light chain sequences, or even a hybridoma source.  As was discussed in the previous Office action, the art clearly establishes a lack of structure-function correlation in antibody molecules (see p. 8, line 9 to p. 11, line 13, and references cited therein).  Also, the specification fails to describe even a single species of antibody encompassed by the genus recited in the claims.  In the absence of a structure-function correlation and a representative number  of species, the specification fails to adequately describe the genus recited in the claims, as per M.P.E.P. §2163.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
07 October 2022